Citation Nr: 1024787	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral bunions.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Wyoming Air National Guard 
(WYANG), with two periods of active duty service, from September 
1980 to March 1981 and from December 2001 to November 2002.  
Additional periods of active duty training (ACDUTRA) and inactive 
duty training (INACDUTRA) are referred to in the record, but have 
not been formally verified.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Cheyenne, 
Wyoming, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.

The issues of service connection for a low back disability, 
osteoporosis, and a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Currently diagnosed bilateral bunions were first manifested 
during active duty service.


CONCLUSION OF LAW

The criteria for service connection of bilateral bunions have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal with respect to bunions is being 
granted in full.  Accordingly, any error committed with respect 
to either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that in November 2002, the Veteran 
was evaluated  for bilateral foot pain; she had previously been 
diagnosed with plantar fasciitis and prescribed orthotics.  The 
doctor identified "small bilateral bunions."  Surgery was not 
recommended.

At an April 2004 VA examination, the Veteran reported having been 
diagnosed with bunions around October 2002.  She was treated 
conservatively.  She stated that her right foot was more 
bothersome than her left, and she occasionally used ibuprofen for 
pain relief.  Physical examination showed bilateral mild bunions 
with 18 degrees deviation of the right first metatarsophalangeal 
joint, and 9 degrees deviation of the left first 
metatarsophalangeal joint. The joints were not tender, but the 
right was slightly reddened.  The examiner diagnosed mild 
bilateral bunions with minimal current problems.  The claim file 
was reviewed in conjunction with the examination.

In an April 2006 statement, the Veteran reported that the wearing 
of desert boots on deployment caused her feet to hurt.  Since 
being diagnosed with bunions, she had mostly worn flip-flop style 
shoes to avoid irritating the growths.  She had been told they 
would grow back if surgically removed.

The record clearly establishes the diagnosis of bilateral bunions 
while on active duty in November 2002.  The Veteran is competent 
to report her ongoing problems with bunions since service, and 
the most recent VA examination confirms the post-service presence 
of the bunions.  The condition diagnosed in service continues to 
affect the Veteran.

Accordingly, service connection for bilateral bunions is 
warranted.



ORDER

Service connection for bilateral bunions is granted.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist the Veteran in substantiating her claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.159.

The February 2004 correspondence to the Veteran notifying her 
regarding her claims is inadequate.  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant of the information and evidence not of record that is 
necessary to substantiate a claim, which information and evidence 
VA will obtain, and which information and evidence the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
On remand, a letter meeting all these requirements must be 
provided to the Veteran, to include specific reference to any 
theory of the case to be considered, including continuity and 
aggravation.

Second, the Veteran has identified sources of relevant private 
medical evidence, but the RO has not taken any steps to associate 
these with the claims file.  There is also some indication of 
ongoing treatment at Tri-Care or military facilities, and further 
action to clarify such is required.

Finally, the Board notes that the vast majority of the Veteran's 
military service was as a member of the WYANG.  Her duty status 
at the time of injury or diagnosis is highly relevant to a 
determination of whether service connection may be granted.  Only 
if her service qualifies as "active duty" can benefits be 
extended.  On remand, personnel records necessary to determine 
the Veteran's duty status from 1980 to 2003 are required to allow 
consideration of this threshold issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all private medical care 
providers, to include Tri-care and military 
providers since her separation from service.  
A release for her chiropractor, Dr. BS, 
should be specifically requested, as well as 
for Dr. TL at the SV Medical Center.

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  In the 
alternative, the Veteran should be informed 
that she may submit the records herself 
directly to VA.

3.  Request personnel records sufficient to 
establish the Veteran's duty status at all 
times for the period of September 1980 to 
December 2003 from the appropriate custodian.  
This may be the WYANG command, or a federal 
storage facility.

4.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated, to include VA examinations, if 
necessary.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


